Citation Nr: 1133972	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), dysthymic disorder, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) originated from a November 2001 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder.

In January 2003, the Board reopened the claim - concluding there was new and material evidence.  Subsequently, in November 2003, the Board remanded this case to the RO for consideration of additional evidence.  After the RO considered the additional evidence and continued to deny the claim, the Board issued a decision in May 2005 also denying the claim (a de novo adjudication).  But the Board had received additional evidence before issuing that decision - namely, a letter dated April 11, 2005, from the Veteran's treating psychiatrist, S.G., M.D., at the VA Medical Center (VAMC) in West Roxbury, Massachusetts.  And because that letter had not been put in the claims file, the Board had not considered it when issuing that May 2005 decision.  So the Board vacated that decision in August 2005 and remanded this case to the RO, via the Appeals Management Center (AMC), for initial consideration of that evidence since the Veteran had not waived this right.  See 38 C.F.R. § 20.1304(c) (2010).

In December 2005, Dr. S.G. submitted an additional letter on the Veteran's behalf, which had not been considered in the most recent supplemental statement of the case (SSOC) issued in September 2005, and the Veteran had not waived this right.  See 38 C.F.R. §§ 19.31, 20.1304(c).  He also needed to receive additional notice required by the Veterans Claims Assistance Act (VCAA) since the additional evidence mentioned from Dr. S.G. indicated the Veteran's claim was now inclusive of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran also had not received a PTSD questionnaire.

So in June 2006 the Board again remanded this case to the RO via the AMC, which then issued another SSOC in August 2009 continuing to deny the claim.

Most recently, the Board remanded the claim yet again in October 2009, this time to provide still additional notice specifically relating to claims for PTSD that are predicated on personal (sexual) assault, and to have the Veteran undergo a VA compensation examination to specifically determine what psychiatric disorders the Veteran currently suffers from and which, if any, may be attributable to his military service.  

Regrettably, though, since there was not the required compliance with these October 2009 remand directives, the Board must again remand this claim to the RO via the Appeals Management Center (AMC).  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand).  


REMAND

When previously remanding this claim in October 2009, there was a request to provide the Veteran additional notice specifically advising him of what may constitute credible supporting evidence for his service connection claim for PTSD based on a personal (sexual) assault in the military.  Thereafter, he was to be scheduled for a VA mental status examination, preferably by a psychiatrist that had not previously examined him, to identify all existing psychiatric disorders (PTSD, dysthymia, and whatever additional diagnosis) and for an opinion concerning the likelihood that any current psychiatric disorder is due to his military service, including a personal (sexual) assault, i.e., military sexual trauma.


In accordance with these remand directives, the Veteran was sent the appropriate notice concerning his claim for PTSD based on personal assault in March 2010.  He also had a VA mental status examination in July 2010.  And the examiner ultimately determined the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, but that he does have major depressive disorder and dysthymic disorder, so these were the diagnoses instead.

In determining the Veteran does not meet the DSM-IV criteria for PTSD, this examiner discussed the numerous letters sent in by Dr. S.G., the Veteran's VA treating physician, noting the Veteran was young and immature and started using drugs as a consequence of his immaturity when he joined the military.  This VA compensation examiner, however, determined the Veteran's claim for PTSD, predicated on sexual assault, was not substantiated by the record.  In discussing the underlying rationale for this unfavorable conclusion, this examiner noted the Veteran's description of a sexual assault as a child, so before his service, and pointed out that his response to that earlier event was more pronounced than in response to his alleged military assault, although the latter event may have exacerbated the initial response.  Regardless, this VA compensation examiner determined there was not any clear relationship between the Veteran's symptoms and the claimed traumatic events, so not only did not deem a diagnosis of PTSD as clinically warranted but resultantly also did not believe there was any relationship or correlation with the events that had occurred during the Veteran's military service to have precipitated this diagnosis.  This VA examiner's opinion, then, was clearly unfavorable to the claim as it concerns the allegation of PTSD.

However, concerning the Veteran's diagnoses for major depressive disorder and dysthymic disorder, this commenting VA examiner found the Veteran was diagnosed several times with major depressive disorder and that this diagnosis appears to be consistent over time.  In particular, he referenced the Veteran's prior December 2004 VA examination, more fully discussed below, and noted that the December 2004 examiner had diagnosed major depressive disorder secondary to substance abuse.  Neither the December 2004 examiner nor the July 2010 examiner discussed dysthymic disorder, but the July 2010 examiner also did not render an opinion as to the etiology of either of these psychiatric disorders.

The July 2010 examiner seemingly also neglected to consider all of the evidence of record pertaining to these other disorders.  Specifically, a July 2001 VA examiner stated that it was his professional opinion the Veteran's "depression had its onset in the military and should be considered service connected."  He also diagnosed the Veteran with polydrug abuse.  However, this earlier examiner did not provide any discussion of the rationale for this positive nexus opinion, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

This is especially significant since Dr. S.G. submitted numerous letters dated in July and November 2001, June and July 2002, March and May 2004, and in April 2005, all attesting to the fact the Veteran's depression began in service.  Dr. S.G.'s July 2002 letter specifically states that the Veteran's depression dates from his military service and to make a diagnosis of polydrug abuse is an oversimplification because he has been drug and alcohol free for over 10 years.  Additionally, Dr. S.G. states the Veteran would not have begun using drugs had he not joined the military when he was so young and immature.  

The December 2004 VA examiner also noted the Veteran was "involved in substance misuse and abuse during his military experiences."  He reportedly was involved with the "wrong crowd" at Parris Island, and excessively used angel dust, alcohol, and marijuana, and eventually was hospitalized at local state hospitals for substance abuse treatment.  He had a long history of drug and alcohol abuse prior to and during his service.  This earlier VA examiner reviewed the Veteran's February 1979 statement and observed he was hospitalized for detoxification and treatment of poly-drug abuse in 1979, and that he acknowledged having emotional problems prior to that time.  This earlier VA examiner noted that it was "not uncommon" for an individual with a history of a major substance abuse disorder in the military to also have depression.  This earlier VA examiner also noted that it was "documented that [the Veteran] experienced depression as concomitant" of his experience of "high levels of mixed substance use in the military" and that he could not "dissociate the Veteran's substance abuse from his depression disorder."

Disability resulting from drug or alcohol abuse, since it is willful misconduct, generally cannot be service connected as a matter of law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of drugs or alcohol is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Therefore, considering all the evidence discussed above, it is necessary to have the July 2010 VA compensation examiner, if still available, provide further comment on this determinative issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (indicating that, once VA undertakes the effort to provide an examination or obtain an opinion when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Forward the file to the licensed VA psychologist that previously reviewed and commented on this case in July 2010, if still available, to have him provide additional, supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) that either the Veteran's dysthymic disorder or major depressive disorder are attributable to his military service.  Specifically, if possible, the examiner is asked to determine whether the Veteran's dysthymic and major depressive disorders began as a consequence of his prior drug and alcohol abuse, thus precluding him from establishing his entitlement to service connection as a matter of law or whether, instead, the converse is true, these dysthymic and major depressive disorders caused or aggravated his drug and alcohol abuse, i.e., that his drug and alcohol abuse are symptomatic manifestations of these disorders, not vice versa.

Have this VA psychologist again review the entire claims file for the pertinent medical and other history, including especially the statements from Dr. S.G., the Veteran's VA treating physician, and the July 2001 and December 2004 VA compensation examination reports (which he did not previously consider in the July 2010 VA examination as they pertain to the Veteran's dysthymic and major depressive disorders).

When providing this additional comment, this VA psychologist must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record. 

This VA psychologist should try as best possible provide this requested opinion.  This is because a recent precedent case admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As  explained, in Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If, for whatever reason, this VA psychologist is no longer available to provide this additional comment, then obtain this opinion from someone else equally qualified to make this important determination of causation.

2.  After obtaining this additional medical comment, readjudicate the Veteran's claim in light of all additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


